CLD-268                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2386
                                      ___________

                                     TAMMY YORI,
                                             Appellant

                                             v.

                        JUDGE STEPHANIE DOMITROVICH;
                             BRADLEY K. ENTERLINE;
                               MICHAEL RUIZ, DPM
                       ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 1:15-cv-00083)
      District Judge: Honorable Barbara Jacobs Rothstein (sitting by designation)
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 26, 2016
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: June 7, 2016)
                                      _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On March 18, 2015, Tammy Yori, representing herself, sought to file an in forma

pauperis (“ifp”) complaint to allege that all of her civil and constitutional rights were

violated earlier that day in a proceeding at the Erie County Court of Common Pleas.

Specifically, she claimed that her ex-husband, his lawyer, and a Court of Common Pleas

judge denied that she had an active appeal in our court and lied when they stated that her

federal appeals and one of her district court cases had been dismissed.

       The District Court concluded that Yori qualified financially for ifp status, but that

her complaint violated Rule 8 of the Federal Rules of Civil Procedure, failed to state a

claim, and sought damages against a defendant who is immune from such relief. The

District Court granted Yori leave to amend her complaint but notified her that future

failure to comply with Rule 8 would result in dismissal of her suit.

       Within a motion for extension of time to file an amended complaint, Yori included

(in the event her motion was denied) an amended account of her claims. She alleged that

the Erie Court of Common Pleas and the Bankruptcy Court for the Western District of

Pennsylvania “took all of [her] civil and constitutional rights from [her].” She claimed

that her ex-husband and others committed some sort of fraud “in disclosing facts” or

“reporting to the United States Supreme [sic].” She further alleged that “the Court

allowed” her ex-husband to abuse her. She submitted lengthy exhibits (including the

transcript of the March 18, 2015 proceedings in the Erie County Court of Common Pleas)

in support of her filing.




                                              2
         The District Court concluded that the amended complaint failed to comply with

Rule 8 of the Federal Rules of Civil Procedure and dismissed it. Yori appeals.1

         We have jurisdiction pursuant to 28 U.S.C. § 1291. While we exercise plenary

review over the District Court’s dismissal of a complaint, see Tourscher v. McCullough,

184 F.3d 236, 240 (3d Cir. 1999), we review the District Court’s dismissal of a complaint

for failure to comply with Rule 8 for an abuse of discretion. See In re Westinghouse Sec.

Litig., 90 F.3d 696, 702 (3d Cir. 1996). Summary action is appropriate when, as in this

case, no substantial issue is raised on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

         Even construing Yori’s allegations liberally because she is a pro se litigant, see,

e.g., Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (per curiam), it cannot be said that

she met the basic pleading requirements. Rule 8 requires, inter alia, a pleading to contain

“a short and plain statement of the grounds for the court’s jurisdiction” and “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(1), (2). Her claims were broad and vague; they were not “‘simple, concise, and

direct.’” In re Westinghouse Sec. Litig., 90 F.3d at 702 (quoting Rule 8(e)). Her

amendment was even more difficult to understand than her initial complaint, and neither

it nor the initial complaint was drafted in a way to put the defendants on notice of the

claims against them. For these reasons, the District Court did not abuse its discretion in

dismissing Yori’s complaint without further leave to amend. See Bell Atl. Corp. v.


1
    We allow her to proceed ifp on appeal.

                                                3
Twombly, 550 U.S. 544, 555 (2007) (explaining that although “detailed factual

allegations” are not required, there must be “enough to raise a right to relief above the

speculative level”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing

Twombly and noting that the pleading standard of Rule 8 “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation”); Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       We will affirm the District Court’s order.




                                             4